Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-25 are objected to because of the following informalities:  In the first line of claim 24, “wherein” should be “further comprising” or similar language. In the last line of claim 25, “(iii)” should be “(iv)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite an “unsaturated small molecule”. It is not clear what size molecule qualifies as a “small molecule”, and while the specification provides some examples, it does not provide a definition. Claim 10 is not rejected as it recites specific unsaturated small molecules.
Claim 4 does not use proper Markush language. The examiner recommends that “selected from” be amended to “selected from the group consisting of”, and that “or any mixture thereof” be amended to “and any mixture thereof”.
Claim 8 recites “blending fatty acids”. It is not clear whether “blending fatty acids” refers to a specific subset of fatty acids. The examiner recommends that applicant either amend the claims to clarify which fatty acids qualify as “blending fatty acids”, or replace “blending” with “additional” or similar language, noting that the language of dependent claim 9 should also be updated to reflect any changes to claim 8. 
Claim 8 also recites “the carboxylic composition”. There is no antecedent basis for “carboxylic composition”. The examiner recommends that “the carboxylic composition” be amended to “the carboxylic acid composition” to be consistent with claim 1. 
Claim 14 recites trade names for various lubricant additives. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See MPEP 2173.05(u). The examiner recommends that claim 14 be amended to remove the trade names and recite only the chemical names for the claimed modified fatty acids.
Claim 23 recites a method of adding a sufficient amount of base to obtain “the desired NLGI grade” of the composition. It is unclear what would qualify as the “desired” NLGI grade. The examiner recommends that claim 23 be amended to recite specific NLGI grades.
Claim 25 recites a step of cooling the soap thickener “slowly”. It is unclear what cooling speed qualifies as “slowly”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites a soap thickener produced according to the method described in claim 2, but claim 2 already recites a soap thickener produced by the described method. Claim 15 therefore fails to further limit claim 2. 
Claim 18 recites the lubricating composition of claim 17, where the soap thickener is present in an amount sufficient to thicken the base oil to the consistency of a grease, but claim 17 already requires that the base oil be thickened to a grease consistency with the soap thickener. Claim 18 therefore fails to further limit claim 17.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meredith (U.S. 2018/0070584).
In paragraph 21 Meredith discloses an adjuvant composition comprising a maleated natural oil derivative. In paragraph 32 Meredith discloses that the maleated natural oil derivative is obtained from the reaction of a maleated natural oil and a derivative compound which can be a metal hydroxide. In paragraph 34 Meredith discloses that “natural oils” include the fatty acids derived from the natural oils, and can therefore be fatty acid mixtures as recited in claim 1. It is also noted that that paragraph 82-83 of the specification and claims 3-4 of the current application indicate that vegetable oils themselves, including plant oils, are defined as fatty acid mixtures within the context of the current application. In paragraph 42 Meredith discloses that the maleated natural oils are prepared by reacting the natural oil with various unsaturated small molecules, as recited in claim 1. When the maleated natural oil is further reacted with a metal hydroxide, the product is therefore a metal soap as recited in claim 1, including the molecules recited in claim 10. In paragraph 87 Meredith discloses that the adjuvant composition can further comprise various oils, meeting the limitations of claim 1. The composition of Meredith therefore meets the compositional limitations of claim 1, and is considered capable of performing the intended use as a soap thickener, as well as being obtainable from the steps recited in the product-by-process limitations of claim 2. Claims 1-2 are therefore anticipated by Meredith, as well as claim 15 which recites a soap thickener equivalent to that of claim 1.
In paragraphs 34 Meredith discloses that the natural oils can be various vegetable meeting the limitations of claims 3-4, and in paragraph 35 Meredith discloses that the fatty acid mixtures can comprise various C12-C20 fatty acids, also as recited in claim 3. In paragraph 81, Meredith discloses that the metal hydroxides can be calcium, sodium, or potassium hydroxide, as recited in claim 7. The reaction between the unsaturated small molecules of Meredith, such as maleic anhydride, and the polyunsaturated fatty acids in the natural oils of Meredith is a Diels-Alder reaction, as recited in claim 11. 
In light of the above, claims 1-4, 7, 10-11, and 15 are anticipated by Meredith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. PG Pub. No. 2015/0315509) in view of Tanner (U.S. Pat. No. 9,376,647).
In paragraphs 1, 22, and 27 Watanabe discloses a grease composition comprising a lithium-containing calcium complex soap and an additional thickener, corresponding to the lubricating compositions and grease of claims 16-18 and 21. In paragraph 28 Watanabe discloses that the composition comprises additional additives such as an antioxidant, extreme pressure agent, wear inhibitor (anti-wear agent), and corrosion inhibitor (metal deactivator, anti-rust agent), all as recited in claim 20. In paragraph 52 Watanabe discloses the use of the grease to lubricate various apparatuses including gears, meeting the method limitations of claims 29-30. In paragraph 27 Watanabe discloses that the composition can comprise an additional thickener which can be various soap thickeners, and more broadly discloses that the composition can comprise “any substances capable of imparting thickening effects to a liquid substance”. Watanabe does not disclose the specific soap thickener recited in the claims, and does not specifically disclose the concentration of the additional thickener.
Tanner, in column 2 lines 23-24, discloses non-aqueous gels of natural oils and their derivatives. From column 5 line 62 through column 6 line 12 Tanner discloses a step of reacting a natural oil with maleic anhydride, which is a reaction between a fatty acid and a small molecule as recited in claim 1, noting that that paragraph 82-83 of the current specification and claims 3-4 of the current application indicate that natural oils themselves are defined as fatty acid mixtures within the context of the current application. In column 7 lines 16-32 Tanner discloses neutralizing the maleated oil with metal hydroxide or metal carbonate bases, forming a metal soap as recited in claim 1, as well as one that is obtainable from the methods recited in claims 2 and 15. In the reference’s claim 10 Tanner discloses that the metal soaps are capable of acting as a thickener, and are therefore soap thickeners as recited in claims 1-2 and 15. In column 6 lines 42-48 Tanner discloses that the natural oils used to prepare the metal soaps can be various vegetable oils meeting the limitations of claims 3-4, as well as tall oil, which leads to the formation of maleated tall oil fatty acids, as recited in claims 10 and 14. Carrying out the reaction of the maleated natural oil with the metal base in a base oil, as in paragraphs 45 and 68 of Watanabe, meets the limitations of at least one of the conditions of claims 5-6. The metal hydroxide bases of Tanner meet the limitations of claim 7. Maleic anhydride meets the limitations of the unsaturated small molecule of claim 10. The reaction between the maleic anhydride of Tanner, such as maleic anhydride, and the polyunsaturated fatty acids in the natural oils of Meredith is a Diels-Alder reaction, as recited in claim 11. In column 7 lines 47-48 and column 9 lines 8-10 Tanner discloses that excess water is removed at the end of the neutralization reaction. Thee water content of the soap thickener is therefore considered to meet the limitations of claim 12. In column 7 lines 33-67 Tanner discloses that the acid moieties need not be fully neutralized, leading to products comprising unreacted fatty acids and reaction byproducts as recited in claim 13. The inclusion of the soap thickener of Tanner as the additional thickener in the composition of Watanabe therefore meets the limitations of claims 1-7, 10-18, 20-21 and 29-30. 
Additionally, Watanabe discloses in paragraphs 30-31 that the base oil of the grease is more preferably present in 60 to 90% by weight of the grease and the lithium-containing calcium complex soap is more preferably present in an amount of 3 to 25% by weight of the grease composition, leaving a more preferred concentration range of up to 37% by weight for the remaining components of the composition, including the additional thickener, encompassing the range recited in claim 19. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to include the soap thickener of Tanner in the composition of Watanabe because Tanner teaches in the reference’s claim 10 that it is capable of imparting thickening effects to a liquid substance.

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tanner as applied to claims 1-7, 10-21 and 29-30 above, and further in view of Waynick (U.S. PG Pub. No. 2017/0335221).
The discussion of Watanabe and Tanner in paragraph 13 above is incorporated here by reference. Watanabe and Tanner disclose a grease composition comprising the claimed soap thickener, and as discussed above the composition is a grease as recited in claim 26 which can contain additives recited in claim 27. In paragraphs 45 and 68 Watanabe discloses that once the thickener is formed (provided), the composition comprising the thickener is heated to a temperature higher than 200° C, cooled, and the composition milled, as recited in the first, third, fourth, and fifth steps of claim 22. Watanabe discloses that the composition is cooled to room temperature, which will be below the flash point of the grease, as recited in condition (iii) of claim 25. The heating temperature range of Watanabe overlaps the range recited in condition (ii) of claim 25, since the “about 200.0° C” upper bound of condition (ii) of claim 25 will include some values about 200° C. In paragraph 47 Watanabe defines the NLGI grades and cone penetration (consistency) of the grease, but does not specifically disclose a step of diluting the cooled composition with a base oil in order to achieve an NLGI grade. 
Waynick, in paragraph 113, discloses that the penetration of a grease is adjusted by diluting a precursor grease with additional base oil. It therefore would have been obvious to one of ordinary skill in the art to include a step of diluting the grease composition of Watanabe and Tanner with additional base oil in order to obtain a grease having a desired NLGI grade from within the range taught by Watanabe, meeting the limitations of claims 22-28, since Waynick teaches that it is a method of adjusting the penetration (and accordingly, the NLGI grade) of a grease.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 and its dependent claim 9 require that the modified fatty acid composition be blended with additional fatty acids prior to preparing the soap. The prior art, as exemplified by the Meredith and Tanner references, does not disclose combining the maleated oils with additional fatty acids prior to reacting with a metal base to prepare the soap, and one of ordinary skill in the art would not have been motivated to include additional fatty acids since the inclusion of additional reactants would not necessarily be expected to provide the results desired by Meredith and Tanner. While complex soap thickeners, where a metal base is reacted with a mixture of acids to form the thickener, are known in the art, the prior art does not provide motivation to one of ordinary skill in the art to use the claimed modified fatty acid composition are one of the reactants in preparing the complex soap thickeners. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771